IN THE COURT OF APPEALS OF IOWA

                                 No. 19-1756
                           Filed November 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALAN DALE RIEKEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Paul D. Miller,

Judge.



      Alan Rieken appeals following his guilty plea. APPEAL DISMISSED.



      Anne K. Wilson of Viner Law Firm, PC, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and May and Greer, JJ.
                                           2


MAY, Judge

       In September 2019, Alan Rieken pled guilty to interference with official acts

with a firearm, child endangerment, and assault while displaying a dangerous

weapon. The district court sentenced Rieken the same day. Rieken appeals.

       We cannot reach the merits of Rieken’s appeal. Our legislature recently

amended Iowa Code section 814.6(1)(a)(3) (2019) to prohibit most appeals from

“conviction[s] where the defendant has pled guilty.”1 Section 814.6(1)(a)(3) allows

for two exceptions: (1) “a guilty plea for a class ‘A’ felony”; and (2) “in a case where

the defendant establishes good cause.” But Rieken did not plead guilty to a class

“A” felony. So, as Rieken concedes, his right to appeal depends on whether he

has “establish[ed] good cause.”

       As the State notes, however, Rieken has made no argument to support a

finding of “good cause.” And we decline to construct an argument on Rieken’s

behalf. See, e.g., Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996) (noting “we

will not speculate on the arguments [a party] might have made and then search for

legal authority and comb the record for facts to support such arguments”). Instead,

we treat Rieken’s silence as a waiver of the issue. State v. Gibbs, 941 N.W.2d
888, 902 (Iowa 2020) (McDonald, J., specially concurring) (“The failure to make an

argument in support of an issue constitutes waiver.”).




1The amendments apply where, as here, the defendant was sentenced on or after
July 1, 2019. See State v. Damme, 944 N.W.2d 98, 103 n.1 (Iowa 2020) (citing
State v. Macke, 933 N.W.2d 226, 228 (Iowa 2019)).
                                     3


      Iowa Code section 814.6(1)(a)(3) precludes Rieken’s appeal. We must

dismiss.

      APPEAL DISMISSED.